Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Chris Volkmann, Reg. No. 60,349, on 11/18/2021.

The following claims have been amended as follows:

	Listing of Claims:

1.	(Currently Amended) A computer implemented method, comprising:
generating a multi-level hierarchical topic representation of an audio stream, the multi-level hierarchical topic representation comprising textual topic elements, each textual topic element extracted from a corresponding position in the audio stream, wherein 
a first level of the multi-level hierarchical topic representation includes more general textual topic elements, and 
a second level of the multi-level hierarchical topic representation includes more detailed textual topic elements;
assigning a speed stamp to each level in the multi-level hierarchical topic representation;
generating a representation of a display of a seek/scroll actuator corresponding to the[[an]] audio stream;
detecting an operator input on the seek/scroll actuator;
detecting an actuator speed at which the operator is moving through the audio stream based on the operator input on the seek/scroll actuator;
identifying a position in the audio stream based on a position of the operator input on the seek/scroll actuator; 
identifying which speed stamp most closely corresponds to the detected actuator speed; and
selecting a level in the multi-level hierarchical topic representation that has the identified speed stamp that most closely corresponds to the detected actuator speed; 
identifying, from the selected level, a particular textual topic element extracted from the identified position in the audio stream; and
generating a representation of a display of the particular textual topic element 

2.	(Cancelled)

1, and further comprising:
	obtaining the audio stream; and
performing speech-to-text processing on the audio stream to generate the textual representation of the audio stream.

4.	(Currently Amended) The computer implemented method of claim [[2]]1, wherein generating the multi-level hierarchical topic representation comprises:
for each level in the multi-level hierarchical topic representation, dividing the audio stream into different extraction windows, each extraction window corresponding to a different window of time in the audio stream; and
for each extraction window, generating a set of textual topic display elements indicative of topics extracted from the corresponding extraction window.

5.	(Currently Amended) The computer implemented method of claim 4 wherein generating a set of textual topic display elements for each extraction window comprises:
generating more general topic display elements for each window, on the[[a]] first level of the multi-level hierarchical topic 
generating more detailed topic display elements for each window, on the[[a]] second level of the multi-level hierarchical topic 

6.	(Currently Amended) The computer implemented method of claim 1, wherein the display of the particular textual topic element comprises an extracted topic display that is adjacent the seek/scroll actuator.

7-8.	(Cancelled)

9.	(Currently Amended) The computer implemented method of claim 1[[2]], wherein 
the multi-level hierarchical topic representation comprises:
a first level topic representation indicative of a first level of topic detail extracted from the identified position in the audio stream, and
a second level topic representation indicative of a second level of topic detail extracted from the identified position in the audio stream, the second level of topic detail being more detailed than the first level of topic detail; and
identifying the particular textual topic 

10.	(Currently Amended) The computer implemented method of claim [[1]]4 wherein generating a set of textual topic display elements indicative of topics extracted from the corresponding extraction window comprises at least one of:
extracting, as the set of textual topic display elements, words used in the extraction window of the audio stream,
obtaining, as the set of textual topic display elements, a summary of words used in the extraction window of the audio stream, or
for extraction windows on a lowest level of the multi-level hierarchical topic representation, extracting a representative text fragment of a portion of the audio stream in the extraction window as the set of textual topic display elements.


at least one processor; and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system to:
generate a multi-level hierarchical topic representation of an audio stream, the multi-level hierarchical topic representation comprising textual topic elements, each textual topic element extracted from a corresponding position in the audio stream, wherein 
a first level of the multi-level hierarchical topic representation includes more general topic elements, and 
a second level of the multi-level hierarchical topic representation includes more detailed topic elements;
assign a speed stamp to each level in the multi-level hierarchical topic representation;
generate a representation of a display of a seek/scroll actuator corresponding to the[[an]] audio stream;
detect an operator input on the seek/scroll actuator;
detect an actuator speed at which the operator is moving through the audio stream based on the operator input on the seek/scroll actuator;
identify a position in the audio stream based on a position of the operator input on the seek/scroll actuator; 
identify which speed stamp most closely corresponds to the detected actuator speed; and
select a level in the multi-level hierarchical topic representation that has the identified speed stamp that most closely corresponds to the detected actuator speed; 
identify, from the selected level, a particular textual topic element extracted from the identified position in the audio stream; and
generate a representation of a display of the particular textual topic element 

12.	(Cancelled)

13.	(Currently Amended) The computing system of claim [[12]]11, wherein the instructions cause the computing system to:
perform speech-to-text processing on the audio stream; and
generate the textual representation of the audio stream based on the speech-to-text processing.

14.	(Currently Amended) The computing system of claim [[12]]11, wherein the instructions cause the computing system to:
for each level in the multi-level hierarchical topic representation, divide the audio stream into different extraction windows, each extraction window corresponding to a different window of time in the audio stream, and 
for each extraction window, generate a set of textual topic display elements indicative of topics extracted from the corresponding extraction window.

15.	(Currently Amended) The computing system of claim 14, wherein the instructions cause the computing system to: 
generate more general topic display elements for each window, on the[[a]] first level of the multi-level hierarchical topic display representation, and 
the[[a]] second level of the multi-level hierarchical topic display representation.

16.	(Currently Amended) The computing system of claim 11, wherein the display of the particular textual topic element comprises an extracted topic display that is adjacent the seek/scroll actuator.

17.	(Cancelled)

18.	(Currently Amended) The computing system of claim [[17]]11, wherein the instructions cause the computing system to: 
extract, as a set of textual topic  in the second level, words used in the extraction window of the audio stream.

19.	(Currently Amended) The computing system of claim [[17]]11, wherein the instructions cause the computing system to:
obtain, as a set of textual topic  in the first level, a summary of words used in the extraction window of the audio stream.

20.	(Previously Presented) A computer implemented method, comprising:	
generating a multi-level hierarchical topic representation of a textual document, the multi-level hierarchical topic representation comprising:
a first textual topic element indicative of a first level of topic detail extracted from a particular position in the textual document, and
a second textual topic element indicative of a second level of topic detail extracted from the particular position in the textual 
assigning a speed stamp to each level in the multi-level hierarchical topic representation;
generating a representation of a positioning actuator display element that is actuated to navigate to the particular position in the textual document;
detecting a speed of operator actuation of the positioning actuator display element;
identifying which speed stamp most closely corresponds to the detected speed of operator actuation of the positioning actuator display element;
selecting a textual topic element, from the first and second textual topic elements in the multi-level hierarchical topic representation, that has the identified speed stamp that most closely corresponds to the detected speed of operator actuation of the positioning actuator display element; and
generating a display of the selected textual topic element from the multi-level hierarchical topic representation along with the positioning actuator display element.


In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.
Claims 1, 3-6, 9-11, 13-16 and 18-20 are allowed over the prior arts of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143